[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: RECOGNIZANCE
A hearing was held on October 17, 2002, to determine the amount of the recognizance. (See Memorandum of Decision on Motion to Dismiss dated July 9, 2002)
The plaintiff is an inmate of the Connecticut Department of Corrections. He earns $1.25 a day tutoring. He has no assets of any kind. He has 35 ¢ on hand.
In view of his lack of resources and his very limited income, the court reduces the recognizance to fifty dollars ($50.00) to be paid into the clerk's office on or before January 17, 2003.
BY THE COURT
_________________ Hennessey, J. CT Page 13174